DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3, 6-8, 14, 16, 17, and 19 and the species 
    PNG
    media_image1.png
    88
    294
    media_image1.png
    Greyscale
known as sulfal#1 in the reply filed on 02/10/21 is acknowledged. Claims 4-5, 9-13, 15, and 26-27 are hereby withdrawn as being directed to a non-elected invention.

Claim Objections
Claims 6 and 16 are objected to because of the following informalities: the structures in the claims are very pixelated/blurry and it is nearly impossible to read the small print on the structures.  Appropriate correction is required. Specifically, the examiner suggests redrawing the structures so that they are clear and not pixelated.

Drawings
The drawings are objected to because they are very pixelated and very hard to read/illegible, e.g. the names of the compounds in Figure 1F and 1H for example, the text on/in the circle in Figure 1A is illegible, etc.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-8, 14, 16-17, and 19 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) compositions which only need to comprise sulfolipids of formulas I and II and mixtures of sulfolipids of formulas I and II some of which (e.g. applicant’s elected species) are known in the art to be naturally occurring as they are excreted by P. pacificus in mixtures and all that is required by the instantly claimed compositions is compounds of formula I and II, or compositions which comprise these compounds in water, specifically applicant’s identified a number of the instantly claimed compounds (sufac#1, sufac #2, sulfal#1, which is applicant’s elected species 
    PNG
    media_image1.png
    88
    294
    media_image1.png
    Greyscale
, sulfal#2 (structures of these can P. pacificus excretion, e.g. the claimed composition reads on the naturally occurring compounds from the excretion of P. pacificus without significantly more. Even the compositions which need only comprise water and these naturally occurring compound(s) in solution (instant claim 19) and the instantly claimed compositions that merely require mixtures of these naturally compounds (instant claim 17) read on the excretion mixture of P. pacificus that is naturally occurring without significantly more (Liu et al. biorXiv, 2017, no pagination, https://www.biorxiv.org/content/10.1101/153056v1.full, see: section starting at line 83-103, figure 1 F; Figure 1a-h, etc.; Discussion section beginning at line 193). This judicial exception is not integrated into a practical application because even when applicant’s require compositions of these 4 naturally occurring compounds which applicant’s claim, applicants are merely adding water or other nominal/non-reactive excipients to the composition and the composition still functions to repel nematodes such as C. elegans which is a natural function of these compounds as P. pacificus is a known predator of C. elegans and these excretions are known to cause escape/evasion behavior in the nematode, C. elegans which reads on the claimed repelling behavior of the nematodes from their known predator P. pacificus as is disclosed in Liu (See abstract; Results section, line 54-103, Figure 1 a-h). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the addition of water which forms the claimed aqueous solution or other non-reactive/non-active excipient does not materially affect the activity of the naturally occurring claimed compounds sufac#1, sufac #2, sulfal#1, which is applicant’s elected species, sulfal#2 which are already naturally known to act as deterrents for nematodes to avoid their known predators, e.g. P. pacificus as is taught by the prior art Liu.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, claim 7 recites that the X in applicant's formula II is -CH(CH3)3, which is not chemically possible as carbon's valence shell can only accommodate 4 bonds which would give carbon the 8 valence electrons to fill its valence shell, and as such carbon cannot have 5 bonds as is instantly claimed. As, such claim 7 is not enabled as is it is currently written.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 6-8, 14, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 6 is indefinite because it recites the composition of claim 1 comprising a structure of formula II. However, it is unclear to the examiner if the structure of formula II is meant to be in addition to the compound of formula I, or if the compound/structure of formula II is meant to be in place of formula I, since it appears that the compounds of formula II are subset of the compounds of formula I.
Claims 7-8 and 14 are also rejected because they depend from claim 6 and do not resolve the issues with respect to claim 6 as to what is actually supposed to be present in the claimed composition as is discussed above.

Claim 6 is also indefinite because it recites that X is –CH3, -CH2CH3, -CH(CH3)2. However, X cannot be all of these things at once as is instantly claimed as X is only present in a compound 1 time and therefore can only be one of these structural variants at a time. Thus, applicant’s claims should read that X is –CH3, -CH2CH3, or –CH(CH3)2 or in the alternative applicants could use Markush language wherein X is selected from the group consisting of… which would overcome/obviate this issue.
Claim 16 is indefinite because the composition of claim 1 comprising a structure selected from the group consisting of the compounds listed in the claim. However, it is unclear to the examiner if the structures/compounds listed in claim 16 is meant to be in addition to the compound of formula I, or if the structures/compounds listed in claim 16 is meant to be in place of formula I, since it appears that the structures/compounds listed in claim 16 are subset of the compounds of formula I.

Claim 17 is indefinite because it claims the composition of claim 1, comprising a mixture of different compounds of formula I and/or II. Firstly, this claim is indefinite because claim 1 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 recites wherein X is –CH(CH3)3 (which is not chemically possible as the carbon atom has 5 bonds and cannot exist in this form, because carbon’s valence shell is filled with 4 bonds). However, claim 7 depends from claim 6 which states that X is –CH3, -CH2CH2, -CH(CH3)2. Thus, claim 7 improperly broadens claim 6 from which it depends because claim 6 does not ever allow X to be –CH(CH3)3 as is claimed in claim 7. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purposes of compact prosecution and applying prior art the examiner is interpreting claim 7 to mean that X is –CH(CH3)2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 14, 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (biorXiv, 2017, no pagination, ahttps://www.biorxiv.org/content/10.1101/153056v1.full, article and supplementary information), as evidenced by Cold Spring Harbor Protoc. (http://cshprotocols.cshlp.org/content/2014/3/pdb.rec081315.full?rss=1, 2014, no pagination).
Applicant’s claim:
--A composition comprising a nematode deterrent comprising a compound of formula I as disclosed in the claims.

Regarding claims 1-3, 6-8, 14, and 16, Liu teaches that compositions comprising applicant’s elected species sulfal#1 
    PNG
    media_image1.png
    88
    294
    media_image1.png
    Greyscale
were known in the art at the time of applicant’s filing and specifically the composition excreted by known P. pacificus and as such were already known in the art/naturally occurring at the time of applicant’s filing (See Figure 1; figure 1 g-h; abstract; section starting at line 83-103; figure 1 F; Figure 1a-h, etc.; Discussion section beginning at line 193), and as sulfal#1 is applicant’s elected species it reads on the compounds claimed in claims 1-3, 6-8, 14, and 16. Liu further teaches wherein mixtures comprising sulfal#1 as a major component and other compounds of formulas I and II were known to be excreted by P. pacificus (See Liu abstract; section starting at line 83-103; figure 1 F; Figure 1a-h, etc.; Discussion section beginning at line 193) and this reads on/anticipates the mixture of claim 17 that is instantly claimed. Regarding claim 19, Liu teaches in their supplementary material that the excretions of P. pacificus were diluted in M9 buffer which as evidenced by CSH protocol is a known aqueous buffer and as such reads on/anticipates the claimed aqueous solution/aqueous emulsion of claim 19 (See Col. Spring Harbor: M9 buffer for worms; see also Liu supplementary information P. pacificus predator cue)
Liu teaches all limitations of the claims and thereby anticipates the claims.


Claims 1-3, 6, 8, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (US3988265).
Applicant’s claims are as discussed above. 
Regarding claims 1-3, 6, 8, 16, and 19, Arai teaches aqueous liquid composition/aqueous solution composition (in example 1 the detergent composition is dissolved in water thereby forming the claimed aqueous solution) which comprise a compound of applicant’s formula I, more specifically a compound of applicant’s formula II, and even more specifically sodium 1-hydroxyoctadecane-9-sulfate which is the express compound 
    PNG
    media_image2.png
    102
    617
    media_image2.png
    Greyscale
 which is claimed in instant claim 16 (see applicant’s numbered pg. 10 of the claims, the second compound) and which reads on claims 1-3, 6, and 8, are useful in detergent compositions and function as surface active compound that is foam-controlling (See entire document; Claims 1-3, Examples 1-4; abstract; Col. 1, ln. 31-50; Coll 2, ln. 36-47; Col. 2, ln. 64-Col. 3, ln. 1). As these are the same compounds/compositions which are claimed in the instant compositions then these compounds, e.g. sodium 1-hydroxyoctadecane-9-sulfate in Arai are inherently and/or obviously nematode deterrent compounds as this is property of these compounds/compositions and it is known, “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F. ... A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Further, the courts have previously found, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Arai teaches all limitations of the claims and thereby anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US3988265) as applied to claims 1-3, 6, 8, 16, and 19 above and further in view of Lutz (US5281366).
Applicant’s claims are as discussed above
Determination of the scope and content of the prior art
(MPEP 2141.01)
Arai expressly teaches the composition of claims 1-3, 6, 8, 16, and 19 as discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claim 7, Arai does not specifically teach wherein applicant’s X is –CH(CH3)3, which the examiner is interpreting to be –CH(CH3)2. However, it would have been obvious to form the claimed compounds wherein X is –CH(CH3)2 when looking to Arai because these compounds only differ from the compounds/compositions of Arai in that they have a hydrogen in place of a methyl group at the carbon alpha to the terminal carbon atom (See arrow to carbon atom below) of the chain and as such the compounds of Arai are homologous to the instantly claimed compounds
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, and it is known, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Thus, it would have been obvious to one of ordinary skill in the art to make the claimed compounds when looking to Arai in order to form additional surface active compounds which have additional activity for controlling-foam especially since that Arai teaches that these 1-hydroxyalkane sulfate surfactant compounds which are useful in their invention encompass any 1-hydroxyalkane sulfate compounds having 12 to 22 carbon atoms which includes both 
Regarding claim 17, Arai does not teach wherein their compositions comprise a mixture of different compounds of applicant’s formula I and II. However, it would have been obvious to form a detergent composition which comprises more than one surface active agent specifically more than 1 surface active agent which also has foam-controlling properties because it was known to use blends of secondary alkyl sulfate surfactants in detergent/cleaning compositions for household use as taught by Lutz. (See Lutz: Col. 1, ln. 53-60).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instantly filing to make the claimed compounds when looking to Arai in order to form additional surface active compounds which have additional activity for controlling-foam especially since that Arai teaches that these 1-hydroxyalkane sulfate surfactant compounds which are useful in their invention encompass any 1-hydroxyalkane sulfate compounds having 12 to 22 carbon atoms which includes both branched and linear alkanes having 12 to 22 carbon atoms and 1-hydroxy group.
It also would have been obvious to use blends of the 1-hydroxyalkylsulfonates surface active agents of Arai in the detergent compositions of Arai because Lutz teaches that it was known to form blends of secondary alkyl sulfonate surfactants for use in household cleansers/applications and it was known, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	Claims 1-3, 6-8, 14, 16-17, and 19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ERIN E HIRT/Primary Examiner, Art Unit 1616